Order entered October 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01668-CR
                                       No. 05-12-01669-CR

                              DONALD STEVENSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-54028-R, F12-54029-R

                                             ORDER
       The Court GRANTS appellant’s October 8, 2013 motion to extend time to file his brief.

We ORDER the appellant’s brief received on October 8, 2013 filed as of the date of this order.

       In his brief, appellant raises an issue related to the costs assessed against him in cause no.

05-12-01668-CR (trial court no. F12-54028-R). The record, however, does not contain a cost

bill or other document with an itemized list of costs assessed in this case.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record in cause no. 05-12-01668-CR

containing a detailed itemization of the costs assessed in this case, including but not limited to,

specific court costs, fees, and court appointed attorney fees. In accordance with Texas Code of
Criminal Procedure article 103.001, the cost bill shall be signed by the officer who charged the

cost or the officer who is entitled to receive payment for the cost.1 We further ORDER that the

supplemental clerk’s record include a document explaining any and all abbreviations used to

designate a particular fee, cost, or court appointed attorney fee.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                             /s/      DAVID EVANS
                                                                      JUSTICE




1
  An example of the proper certification can be found by referring to the cost bill contained in the supplemental
clerk’s record filed on August 27, 2013 in Anthony Beans v. The State of Texas, No. 05-12-00913-CR (trial court no.
F11-72079-Y).